DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s amendments dated 01/05/2022. Claims 1-13, 15, and 16 have been cancelled. Claims 14, 17, and 18 are currently pending. 

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claim Objections
Claims 14 and 18 are objected to because of the following informalities: “Motor” and “Vehicle” begin with a capital letters which is informal. Except for proper nouns, no capital letters should appear in the body of the claims. Appropriate correction is required.
Claim 14 line 7 recites “the safety bear device that is configured.” Presumably this was intended to be “the safety bear device is configured.” Appropriate correction is required. 
Claim 14 line 9 recites “a pair of eyes that is configured.” Presumably this was intended to be “a pair of eyes that are configured.” Appropriate correction is required. 
Claim 14 line 15 recites “that actually claimed.” It is unclear why this phrase is in the claim. Presumably this was intended to be “the safety bear device is configured to hang” or similar. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitations "the driver," “the back seat,” “the motor vehicle,” “the motor vehicle ignition,” “each language,” and “the functions of the processing unit.” There is 
Claim 17 recites the limitations "the functions of the processing unit.” There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
The elements in claims 14 and 17 are generally unclear as to where they are located and what triggers or activates the device. For instance, it is unclear how the device “knows” there is a child on the back seat of the vehicle. It is unclear how or if the device is intended to somehow be connected to the vehicle or vehicle ignition. It is unclear what triggers the flashing. It is unclear what triggers the beeps or talking. The claims appear to merely claim a set of elements with no clear working connections, locations, or operational interactions. Claim 17 recites a beep “when the device reaches a specified distance.” A distance from what? Are there two devices? Is there a device on the child somewhere? Are the key chain and bear intended to be separate? If the bear is located on a rearview mirror, and is then a fixed distance from the child, how would it be activated? If the bear is what lights up and talks, how would it alert a user if the user has already left the vehicle when the device is triggered? There is also claimed, in general, a circuit with functions, but no specific functions are recited in connection with elements of the device / devices. The elements of the claim must be claimed in particularity, located on one, or more than one, devices, and the elements necessary to be triggered should be tied to a specific trigger / processing function. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by White (US PGPub. No. 2009/0040053 A1).
In Reference to Claim 17
White teaches (Claim 17) A remote-control bear device with an alert system comprising: a buzzer that is configured to beep when the remote-control bear device reaches a specified distance (paragraph 0045); a key chain design (fig. 1, items 14 and 20); a button to turn off and reset the remote-control bear device (item 64, paragraph 0042); an integrated circuit that contains all the functions of the processing unit (item[s] 60, fig’s 8 and 10 and paragraph 0038); and a battery in which the remote-control bear device is powered (fig. 9, item 62, paragraph 0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Barri et al. (US Patent No. 7,637,794), and further in view of Tebbe et al. (US PGPub. No. 2017/0209803 A1).
In Reference to Claims 14 and 18
 	White teaches (Claim 14) We claim a safety bear device comprising: a distinctive device that warns the driver that a child is on the back seat of the Motor vehicle (item 10, fig. 1); the safety bear device that is configured to activate when the Motor vehicle ignition is turned off (paragraphs 0025, 0027, and 0039; note this is merely an intended use, the device could be activated when a vehicle ignition is turned off); a pair of eyes (fig. 2) [a light] that is configured to flash in the safety bear device (item 54 fig. 2 and paragraph 0045); and a voice box that is configured to beep (items 50 and 52, fig’s 1, 8, and paragraph 0045) []; []; the safety bear device that actually claimed hanging from the rearview mirror with a hook and cord (item 14 and paragraph 0028; note “hangs from the rearview mirror” is interpreted as a function since a rear view mirror is not claimed, since the ring/hook and cord of White can be hung from a rearview mirror, it meets the claims), or is connected by hook and loop fasteners to the dashboard; a short-range wireless communications technology (paragraph 0040); an integrated circuit that contains all the functions of the  processing unit (fig’s 8 and 10); and the safety bear device wherein a power source is rechargeable with a charging device (item 62, fig. 9, paragraph 0041). 
(Claim 18) Our Claimed invention, is configured to work in all Motor vehicles (the device of White would work in all vehicles).
White fails to teach the features of the light being the eyes and the selector switch of claim 14. 
 in English, Spanish, or Chinese (column 3 lines 16-21 and column 4 lines 17-57, English).
Tebbe teaches (Claim 14) a switch to set each language (paragraph 0032).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sound and light producing doll device of White with the feature of providing the lights in eyes and speaking phrases as taught by the sound and light producing doll device of Barri for the purpose of creating more interesting and attractive user stimuli as taught by Barri (background), making the device more lifelike and interesting to the users. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the audio doll device of White with the feature of a switch for selecting languages as taught by the audio doll device of Tebbe for the purpose of providing a user with more options, making the device more versatile, and alternatively for providing a learning tool for learning different languages as taught by Tebbe (abstract and summary), making the device more versatile, and more attractive to the users.
	Further, it has been held that when the claimed printed matter / audio content is not functionally related to the substrate in an unobvious manner, it will not distinguish the invention from the prior art in terms of patentability. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The fact that the content of the audio content placed on the substrate may render the device more convenient by providing an individual with a specific type of spoken phrase does not alter the functional relationship.  
 	Further still, it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Merely repeating the phrase or alert multiple times would not produce any new or unexpected result and is, therefore, not a patentable advance. 
	Finally, it has also been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since White teaches a visual / light as an alert, merely locating the light in the eyes of the doll would not create any operational distinction and is, therefore, merely a matter of engineering design choice and not a patentable distinction. 
	
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. No specific arguments appear to have been filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711